PER CURIAM.
Following convictions of one count of felony criminal mischief and one count of misdemeanor criminal mischief, appellant was sentenced on November 26, 1997, to three years probation, with a special condition of one year in jail, with credit for time served. He appealed, but his appeal was dismissed by this court on August 13, 1998. He now appeals the denial of his motion for post-conviction relief filed under rule 3.850. That motion, which was filed more than two years after the dismissal of appellant’s direct appeal, was untimely. We therefore affirm the trial court’s denial of that motion. Nor did the trial court err in denying other motions filed by appellant. Affirmed.
STONE, KLEIN and TAYLOR, JJ., concur.